                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                            No. 4:18-CR-285

         v.                                          (Judge Brann)

WESLEY MARK SMITH,

              Defendant.


                    MEMORANDUM OPINION AND ORDER

                                   MARCH 6, 2020

BACKGROUND:

         Defendant Wesley Mark Smith is an inmate at United States Penitentiary

Allenwood. The United States of America (“the Government”) has charged Smith

with assaults within the United States’ special maritime and territorial jurisdiction

under 18 U.S.C. § 7(3) and §§ 113(a)(1), 113(a)(3) and 113(a)(6). Trial is soon to

begin.

         On February 14, 2020, Smith made a Supplemental Motion in Limine.1

Smith asks the Court to exclude from trial:

    a) A letter that Smith wrote to his estranged wife on November 5, 2016 (the

         “November 5 Letter”).2

    b) Any mention of the death of Michael Guibilo, the victim.3


1
    ECF No. 78.
2
    ECF No. 78 at ¶¶ 1-5.
       The Government opposed Smith’s Supplemental Motion on February 28,

2020.4 Smith submitted his reply on March 3, 2020.5

       A.      The November 5 Letter

       On November 5, 2016, Smith wrote his estranged wife, Roxanne, a letter. In

relevant part, the November 5 Letter reads: “. . . I’ve been indicted for murder. My

attorney came to see me, and told me that I am facing the death penalty. It’s better

than life! . . . I’m planning to plea[d] guilty to the whole murder 1 thing, and take

their worse.”6

       Smith argues that the Court should exclude the November 5 Letter under

Federal Rule of Evidence 401 (as irrelevant), Federal Rule of Evidence 403 (as

unduly prejudicial), and/or Federal Rule of Evidence 804(b)(3) (as not falling

within the hearsay exception for statements against interest).7 The Government

argues that the November 5 Letter constitutes an admission by a party opponent,

under Federal Rule of Evidence 801(d)(2), and thus is not hearsay.8 The




3
    ECF No. 78 at ¶ 6.
4
    ECF No. 89.
5
    ECF No. 94. Here, the Court chose to make an exception to M.D.Pa. Local Rule 7.7, which
    provides that a reply brief “may be filed by the moving party within fourteen (14) days after
    service of the brief in opposition.” The Court made this exception because Smith’s
    Supplemental Motion was untimely, see ECF No. 32, and the Court wished for Smith to have
    the last word on his motion before trial commenced on March 9. See ECF No. 90.
6
    See ECF No. 89-3.
7
    See ECF No. 79 at 1-4.
8
    See ECF No. 89 at 8-14.
                                              -2-
Government also argues that the November 5 Letter is relevant and not unduly

prejudicial.9

        The November 5 Letter constitutes a non-hearsay admission by a party

opponent. To be admissible under this hearsay exception, a party’s admission

must be contrary to that party’s position at the time of trial.10 Smith’s position

here, at the time of trial, is that he is not guilty of the assault charges that the

Government has levied against him. Indeed, Smith suggests that the alleged

assault may have been “justified by self-defense.”11 Though Smith is correct that

he is being charged with assault and not murder, Smith’s earlier statement that he

planned to plead guilty to first-degree murder is contrary to the position he now

asserts concerning his assault charge.12

        Further, the November 5 Letter is relevant and not unduly prejudicial. As

stated, the Letter contains a statement that Smith planned to plead guilty to first-

degree murder. This statement “make[s the] material fact” of Smith’s assaulting
9
     See ECF No. 89 at 14-15.
10
     United States v. Ciavarella, 716 F.3d 705, 726 n.9 (3d Cir. 2013) (cleaned up).
11
     ECF No. 94 at 3.
12
     See United States v. Nowlin, 555 F. App’x 820, 826 (10th Cir. 2014) (in appeal of assault
     conviction, defendant’s post-conduct statements including “acting like he done something
     and he was wanting to know what it was going to be like to go to prison” were admissible as
     admissions); United States v. LaBuff, 883 F.2d 1025 (9th Cir. 1989) (defendant’s statement
     that his family members would not testify against him was admissible as admission as the
     jury “could have inferred from [defendant’s] statement an awareness of some guilt”); United
     States v. Black Bear, 542 F.3d 249, 256 (8th Cir. 2008) (in assault charge, defendant’s
     statements to police officer that he “wanted to turn himself in” and “just retaliated” against
     victim who hit him first were admissible as admissions); see generally United States v.
     Velarde, 528 F.2d 387, 389 (9th Cir. 1975) (statement “clearly admissible as an admission
     and as evidence of [defendant’s] assaultive intent”).
                                                -3-
Guibilo “more probable . . . than it would be without the evidence” and therefore is

relevant.13 The probative value of this statement is not substantially outweighed by

any unfair prejudice that might result from its admission, especially considering

the ameliorating effect of a limiting instruction.14

        B.      Guibilo’s Death

        The Government intends to offer into evidence (1) findings by a pathologist

and an autopsy report, which includes mention of Guibilo’s death; and (2)

testimony about Smith’s interview statements that include Smith’s responses to

questions related to Guibilo’s death.15 Smith argues that any mention at trial of

Guibilo’s death would be irrelevant and/or unfairly prejudicial, because “[t]hat

death was the fault of the [Bureau of Prisons] and hospital negligence.”16 The

Government argues that it would be “unduly cumbersome” and would “invite

confusion and conjecture” to leave Guibilo’s death out of its narrative that it plans

to present to the jury.17




13
     United States v. Foster, 891 F.3d 93, 109 (3d Cir. 2018) (cleaned up).
14
     See United States v. Rutherford, No. CRIM.A. 05-00126-1, 2006 WL 7349954, at *3 (E.D.
     Pa. Jan. 25, 2006), aff’d, 236 F. App’x 835 (3d Cir. 2007) (probative value of letter
     containing a potential admission of guilt outweighed any unfair prejudice that might result
     from its admission); United States v. Perkins, 596 F. Supp. 528, 536 (E.D. Pa. 1984)
     (statement that showed defendant’s “knowledge and state of mind” was admissible as
     admission by party opponent).
15
     See ECF No. 89 at 16-17.
16
     ECF No. 79 at 5.
17
     ECF No. 89 at 17.
                                                -4-
        Evidence that “allows[] the jury to understand the circumstances

surrounding the charged crime”—thus, “completing the story” that the prosecution

is trying to tell—is submitted for “a proper, non-propensity purpose” under Federal

Rule of Evidence 404(b).18 Further, persuasive authority from the United States

Court of Appeals for the First Circuit suggests that if evidence of a victim’s death

is relevant, then if the evidence is “tightly linked” to a defendant’s “guilt as defined

by the elements of the offense,” that evidence is admissible under Federal Rule of

Evidence 403’s balancing test.19 And, finally, persuasive authority from the United

States Court of Appeals for the Eleventh Circuit suggests that the fact that a

witness is dead is relevant and not unduly prejudicial is relevant and not unduly

prejudicial “to explain the fact that [the witness] did not testify.”20

        Following the above, I will permit the prosecution to introduce the bare fact

of Guibilo’s death. Permitting the jury to hear that Guibilo is dead (1) affords the

jury evidence that is tightly linked with the elements of the assault charge against

Smith; (2) allows the Government to “complete the story” of Smith’s alleged




18
     United States v. Green, 617 F.3d 233, 247 (3d Cir. 2010); see also United States v. Vretta,
     790 F.2d 651, 656 (7th Cir. 1986) (cleaned up) (evidence of victim’s death in kidnapping
     case “was relevant because to exclude it, would have left a chronological and conceptual
     void in the story of” the crime).
19
     United States v. Cruz-Kuilan, 75 F.3d 59, 61 (1st Cir. 1996).
20
     United States v. Accetturo, 966 F.2d 631, 637 (11th Cir. 1992); see also United States v.
     Brown, 492 F. App’x 57, 59 (11th Cir. 2012).
                                                -5-
assault of Guibilo, and (3) allows the Government to account for Guibilo’s

unavailability to testify.21

        Smith argues that as he stipulated that he “caused serious injury” to Guibilo,

the Government no longer has to carry its burden of proof on this element, and

evidence of Guibilo’s death therefore fails the Federal Rule of Evidence 403

balancing test. In general, as the United States Supreme Court concluded in Old

Chief v. United States, “the accepted rule that the prosecution is entitled to prove

its case free from any defendant’s option to stipulate the evidence away rests on

good sense.”22 That “accepted rule” applies in this instance; therefore, Smith

cannot have his stipulation serve as a stand-in for the Government introducing

evidence on this element.

        But that is a different issue from whether a particular piece of Government

evidence is unfairly prejudicial to Smith. In this situation, the Government has

multiple means—“alternative evidentiary avenues”—of proving the “serious

injury” element of the third charge that it has levied against Smith.23 As such, the




21
     See United States v. Guzman, No. 11 CR 1015 LTS, 2013 WL 3305308, at *3 (S.D.N.Y. July
     1, 2013) (finding that evidence of a bank robbery victim’s death was relevant and not unduly
     prejudicial—even when it was a co-defendant, not the moving defendant, who performed the
     beating that led to the victim’s death).
22
     519 U.S. 172, 189 (1997).
23
     Henderson v. George Washington Univ., 449 F.3d 127, 137 (D.C. Cir. 2006).
                                               -6-
below “analytical method to be used in Rule 403 balancing,” which the Supreme

Court put forth in Old Chief, applies.24

        [A] court would decide whether a particular item of evidence raised a
        danger of unfair prejudice. If it did, the judge would go on to evaluate
        the degrees of probative value and unfair prejudice not only for the
        item in question but for any actually available substitutes as well. If an
        alternative were found to have substantially the same or greater
        probative value but a lower danger of unfair prejudice, sound judicial
        discretion would discount the value of the item first offered and
        exclude it if its discounted probative value were substantially
        outweighed by unfairly prejudicial risk. As we will explain later on,
        the judge would have to make these calculations with an appreciation
        of the offering party’s need for evidentiary richness and narrative
        integrity in presenting a case, and the mere fact that two pieces of
        evidence might go to the same point would not, of course, necessarily
        mean that only one of them might come in. It would only mean that a
        judge applying Rule 403 could reasonably apply some discount to the
        probative value of an item of evidence when faced with less risky
        alternative proof going to the same point.

        The Court has reviewed the Government’s proffered exhibits. In the Court’s

determination, the following exhibits carry significant probative value towards

showing that Guibilo suffered a serious injury. Yet they make no mention of

Guibilo’s death.

        Government Exhibits 3.1 to 3.7 are photographs showing, in intense detail
         and from multiple angles, the extent of Guibilo’s injuries.

        Government Exhibit 7 is Registered Nurse Kristi Duke’s “Injury
         Assessment,” conducted soon after the alleged assault.

        A portion of Government Exhibit 9, from pages 3723 to 3729, details
         Geisinger Medical Center’s “History and Physical Examination” of
         Guibilo—which Geisinger performed soon after the alleged assault.

24
     Old Chief, 519 U.S. at 182-83.
                                           -7-
        Government Exhibit 9.3 is a collection of doctor’s notes from Guibilo’s
         first hours at Geisinger Medical Center. The notes contain detailed
         descriptions of Guibilo’s injuries.

        Government Exhibit 11.1 is Medical Officer Dr. Brian Buschman’s review
         of Guibilo’s medical records.

        In the Court’s view, the above exhibits have “substantially the same or

greater probative value but a lower danger of unfair prejudice” than does the

pathologist evidence and autopsy report. The prejudicial thrust of the autopsy

report is that it devotes discussion to Giubilo’s treatment and eventual death at

Geisinger Medical Center—all after Guibilo was judged to be medically “stable,”

and after the alleged assault.25 The report also dedicates extensive discussion to

memorializing the autopsy process.26 Further, the above five proffered exhibits

were recorded closer to time to the alleged assault.

        Given that the above other exhibits are available, introducing the pathologist

evidence and autopsy report would be unfairly prejudicial, and would risk

confusing the issues, misleading the jury, and needlessly presenting cumulative

evidence.27 Therefore, the Government may not introduce the evidence of “the

pathologist’s findings and the autopsy report” as referenced in ECF Nos. 83 and


25
     Government’s Exhibit 10.1 at 3.
26
     Government’s Exhibit 10.1 at 4-12, “Page 1 of 3” to “Page 3 of 3.”
27
     See Perryman v. H & R Trucking, inc., 135 F. App’x 538, 541 (3d Cir. 2005) (Circuit upheld
     district court’s conclusion under similar balancing test “that admission of less prejudicial
     evidence . . . would balance these conflicting interests”); United States v. Storm, 915 F. Supp.
     2d 1196, 1205 (D. Or. 2012), aff’d, 612 F. App’x 445 (9th Cir. 2015) (allowing certain
     images into evidence but excluding others under Old Chief test).
                                                 -8-
89. The Court acknowledges its previous ruling that the Government could

introduce that evidence. But the Court made that ruling before considering the full

swath of evidence that the Government planned to introduce at trial. The Court

had not yet considered the full range of “actually available substitutes” of

evidence, and was not able to “plac[e] the result of [its initial] assessment

alongside similar assessments of evidentiary alternatives,” such that the Supreme

Court outlined in Old Chief.28

        To further focus the trial, the Court will issue a limiting instruction that

explains to the jury that Smith has not been charged with causing Guibilo’s death

and the jury should not draw any negative inferences against Smith from the fact of

Guibilo’s death.29 As well, the Court will exercise a corrective role in the course

of trial, preventing the trial from diverting into a side attraction of the manner and

circumstances of Guibilo’s death.

THEREFORE, IT IS HEREBY ORDERED that:

        1.      Defendant’s Supplemental Motion in Limine, ECF No. 78, February

                14, 2020, is DENIED.

        2.      The Government may introduce evidence of the bare fact of Guibilo’s

                death.



28
     Old Chief, 519 U.S. at 182, 184-85.
29
     United States v. Accetturo, 966 F.2d 631, 637 (11th Cir. 1992); see also United States v.
     Brown, 492 F. App’x 57, 59 (11th Cir. 2012).
                                                -9-
3.   The Government may not introduce the evidence of “the pathologist’s

     findings and the autopsy report” as referenced in ECF Nos. 83 and 89.


                                        BY THE COURT:



                                        s/ Matthew W. Brann
                                        Matthew W. Brann
                                        United States District Judge




                               - 10 -
